Case 2:16-cv-01100-TJH-AS Document 72 Filed 11/16/18 Page 1 of 7 Page ID #:725




 1
     David C. Parisi (SBN 162248)                Eugene Y. Turin (pro hac vice)
     dcparisi@parisihavens.com                   eturin@mcgpc.com
 2   PARISI & HAVENS LLP                         MCGUIRE LAW, P.C.
 3   212 Marine Street, Ste. 100                 55 W. Wacker Dr., 9th Fl.
     Santa Monica, CA 90405                      Chicago, IL 60601
 4   Tel: (818) 990-1299                         Tel: (312) 893-7002
 5   Fax: (818) 501-7852                         Fax: (312) 275-7895

 6   Attorneys for Plaintiff ANTHONY OLIVER
 7
     Christopher C. Wager (pro hac vice)         Charles R. Messer (SBN 101094)
 8   ccwager@vorys.com                           messerc@cmtlaw.com
     John L Landolfi (pro hac vice)              Stephen A. Watkins (SBN 128509)
 9
     jllandolfi@vorys.com                        watkinss@cmtlaw.com
10   VORYS SATER SEYMOUR AND                     David J. Kaminski (SBN 205175)
11
     PEASE LLP                                   kaminskid@cmtlaw.com
     52 East Gay Street                          CARLSON AND MESSER LLP
12   Columbus, OH 43215                          5901 West Century Boulevard, Ste. 1200
13
     Tel: (614) 464-6400                         Los Angeles, CA 90045
     Fax: (614) 719-4816                         Tel: (310) 242-2200
14                                               Fax: (310) 242-2222
15

16

17
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
18

19   ANTHONY OLIVER, individually                CASE NO. 2:16-CV-01100-TJH-AS
     and on behalf of a class of similarly
20   situated individuals,                                  ORDER GRANTING
                                                 PRELIMINARY APPROVAL OF
21
                         Plaintiff,              CLASS ACTION SETTLEMENT
22                                               AND PROVISIONAL CLASS
     v.                                          CERTIFICATION [69]
23

24                                    ,a
                                                 Hearing Date: October 1, 2018
25   Texas corporation
                                                 Hearing Time: UNDER SUBMISSION
26                                               Location: Courtroom 9B
                         Defendant.
                                                 Honorable Terry J. Hatter, Jr.
27

28
     [Proposed] Order                                           Case No. 16-cv-01100-TJH-AS
                                             1
Case 2:16-cv-01100-TJH-AS Document 72 Filed 11/16/18 Page 2 of 7 Page ID #:726




 1
             WHEREAS, this Action is pending before this Court as a putative class
 2
     action; and
 3
             WHEREAS, the Named Plaintiff, Class Counsel, and Defendant The
 4
                               have applied to this Court for an order preliminarily
 5
     approving the settlement of this action in accordance with a Class Action
 6
     Settlement Agreement, which sets forth the terms and conditions for a proposed
 7
     settlement and dismissal of the Action with prejudice upon the terms and
 8
     conditions set forth therein; and
 9
             WHEREAS, the Court has read and considered the unopposed motion for
10
     preliminary approval and supporting documents;
11
             NOW, THEREFORE, IT IS HEREBY ORDERED:
12
             1.         This Order incorporates by reference the definitions in the
13
     Settlement Agreement, and all terms defined therein shall have the same
14
     meaning in this Order as set forth in the Settlement Agreement.
15
             2.         It appears to the Court on a preliminary basis that the Settlement
16
     Agreement is fair, adequate, and reasonable. It appears to the Court that
17
     adequate investigation and research has been conducted such that counsel for
18
     the parties at this time are able to reasonably evaluate their respective positions.
19
     It further appears to the Court that settlement, at this time, will avoid substantial
20
     additional costs by all parties, as well as avoid the delay and risks that would be
21
     presented by the further prosecution of the Action. It further appears that the
22
     Settlement Agreement has been reached as the result of intensive, serious, and
23
     arms-length negotiations with the help of a highly respected mediator, the
24
     Honorable Leo S. Papas (Ret.).
25
            3.          The Court preliminarily finds that the Settlement Agreement
26
     appears to be within the range of reasonableness of a settlement that could
27

28
     [Proposed] Order                                              Case No. 16-cv-01100-TJH-AS
                                                2
Case 2:16-cv-01100-TJH-AS Document 72 Filed 11/16/18 Page 3 of 7 Page ID #:727




 1   ultimately be given final approval by this Court. Indeed, the Court has reviewed
 2   the monetary recovery that is being granted as part of the settlement and
 3   preliminarily finds that the monetary settlement awards made available to all
 4   putative class members are fair, adequate, and reasonable when balanced
 5   against the potential outcomes of further litigation.
 6          4.          For purposes of settlement only, the Court finds that the
 7   prerequisites for class action under Federal Rules of Civil Procedure 23(a) and
 8   23(b)(3) have been preliminarily satisfied. The Court finds that the Class is so
 9   numerous that joinder of all Class Members is impracticable; Plaintiff s claims
10                                           here are questions of law and fact common to
11   the Class, which predominate over any questions affecting only individual Class
12   Members; and class certification is superior to other available methods for the
13   fair and efficient adjudication of the controversy. The Court hereby
14   conditionally certifies the following Class for settlement purposes only:
15

16
                        All persons in the United States and its Territories who
                        consented to receive three (3) text message
17                      advertisements per week from Defendant, but whose
18                      cellular phones were sent more than three (3) text
                        message advertisements in any given seven-day period
19                      by Defendant from shortcode 66960 from October 16,
20                      2013 up to and including the date of Preliminary
                        Approval.
21

22          5.          Anthony Oliver is hereby preliminarily appointed and designated,
23   for all purposes, as the representatives for the Class, and Myles McGuire,
24   Eugene Y. Turin, and Evan M. Meyers of McGuire Law, P.C., are hereby
25   preliminarily appointed and designated as Class Counsel to act on behalf of
26   Plaintiff and the Class.
27

28
     [Proposed] Order                                                Case No. 16-cv-01100-TJH-AS
                                                 3
Case 2:16-cv-01100-TJH-AS Document 72 Filed 11/16/18 Page 4 of 7 Page ID #:728




 1           6.         Class Counsel is authorized to act on behalf of Class Members
 2   with respect to all acts or consents required by, or which may be given pursuant
 3   to, the Settlement Agreement, and such other acts reasonably necessary to
 4   consummate the Settlement Agreement. Any Class Member may enter an
 5   appearance through counsel of his or her own choosing and at his or her own
 6   expense. Any Class Member who does not enter an appearance or appear on his
 7   or her own will be represented by Class Counsel.
 8           7.         A Final Approval Hearing shall be held before this Court
 9   on                              at                   , at the Federal Courthouse, 350 W. 1st
10   St., Courtroom 9B, 9th                      Floor,     Los      Angeles,     California     90012,     to
11   determine          all    necessary            matters          concerning       the        Settlement
12   Agreement,           including: whether                   the    proposed      settlement        of   the
13   Action       on     the        terms        and conditions provided for in the Settlement
14   Agreement is fair, adequate, and reasonable                            and     should       be    finally
15   approved       by        the     Court;       whether        a Judgment, as provided in the
16   Settlement Agreement, should be entered herein; whether the plan of
17   allocation         contained           in      the         Settlement Agreement           should      be
18   approved as fair, adequate, and
19                                                                                   class representative
20   enhancement award, and settlement administration costs.
21           8.         The Court hereby approves, as to form and content, the Notices to
22   be distributed to Class Members attached as Exhibits A through C to the
23   Settlement Agreement. The Court finds that the distribution of the Notices, in
24   the manner and form set forth in the Settlement Agreement, meets the
25   requirements of Due Process, is the best notice practicable under
26   the circumstances, and shall constitute due and sufficient notice to all
27   persons entitled thereto.
28         9.      The Court hereby appoints Epiq Systems, Inc. as Settlement
     [Proposed] Order                                                             Case No. 16-cv-01100-TJH-AS
                                                           4
Case 2:16-cv-01100-TJH-AS Document 72 Filed 11/16/18 Page 5 of 7 Page ID #:729




 1   Administrator and hereby directs the Settlement Administrator within 34 days
 2   after entry of this Order to send to Class Members the Notice by first class mail
 3   or e-mail and to within 20 days after entry of this Order to create and maintain a
 4   settlement website in accordance with the Settlement Agreement.
 5           10.        Any Class Member may choose to be excluded from the Class by
 6   following the instructions for requesting exclusion from the Class that are set
 7   forth in the Notice, with any such exclusion request being postmarked within 75
 8   days of entry of this Order. Any person who opts to be excluded from the class
 9   will not be entitled to any recovery under the Settlement Agreement and will
10   not be bound by the Settlement or have any right to object, appeal, or comment
11   thereon. Class Members who have not requested exclusion shall be bound by all
12   determinations of this Court, by the Settlement Agreement, and by the
13   Judgment.
14           11.        Any Class Member may appear at the Final Approval Hearing and
15   may object to or express his or her views regarding the Settlement Agreement,
16   present evidence, or file papers that may be proper and relevant to the issues to
17   be heard and determined by the Court as provided in the Notice, provided that
18   the Class Member has served by hand or by first class mail, postmarked within
19   75 days of the date of this Order, written objections to the Settlement
20   Agreement as provided in the Notice. Any Class Member who does not make
21   his or her objection in the manner provided in the Notice shall be deemed to
22   have waived any objections and shall be foreclosed from making any objection
23   to the Settlement Agreement.
24           12.
25   fees and costs and class representative enhancement award shall be filed no
26   later than 14 calendar days before the Claim Deadline.
27

28
     [Proposed] Order                                           Case No. 16-cv-01100-TJH-AS
                                              5
Case 2:16-cv-01100-TJH-AS Document 72 Filed 11/16/18 Page 6 of 7 Page ID #:730




 1           13.        All papers in support of final approval of the Settlement
 2   Agreement shall be filed with the Court and served no later than 14 calendar
 3   days before the Final Approval Hearing.
 4           14.        The Settlement Agreement is not a concession or admission, and
 5   shall not be used against any of the parties as an admission or indication with
 6   respect to any claims. Whether or not the Settlement Agreement is fully
 7   approved, neither the Settlement Agreement, nor any document, statement,
 8   proceeding, or conduct related to the Settlement Agreement, nor any reports or
 9   accounts thereof, shall in any event be:
10                      a.   Construed as, offered or admitted in evidence as, received as
11                           or deemed to be evidence for any purpose as to the claims or
12                           defenses in the Action, including, but not limited to,
13                           evidence of a presumption, concession, indication or
14                           admission by any party of any liability, fault, wrongdoing,
15                           omission, concession or damage; or
16                      b.   Disclosed, referred to, or offered or received in evidence
17                           against any of the parties in any further proceeding in the
18                           Action, or in any other civil, criminal, or administrative
19                           action or proceeding, except for purposes of enforcing the
20                           Settlement Agreement.
21           15.        As of the date this Order is signed, all dates and deadlines
22   associated with this Action shall be stayed, other than those pertaining to the
23   administration of the Settlement of the Action.
24           16.        The Court adopts the following deadlines pursuant to the
25   Settlement Agreement:
26

27

28
     [Proposed] Order                                                Case No. 16-cv-01100-TJH-AS
                                                6
Case 2:16-cv-01100-TJH-AS Document 72 Filed 11/16/18 Page 7 of 7 Page ID #:731




 1
     Class Notice Mailed by:                     34 days from       Date of
                                                 Preliminary Approval,                        2018.
 2

 3   Settlement Website aunched by: 20 days from                    Date of Preliminary
                                    Approval,                            , 2018.
 4

 5   Fee and Expense Application:                14 days prior to           Objection/
                                                 Exclusion Deadline,                , 201 .
 6

 7   Deadline for
      bjections/Exclusions:
 8

 9   Claims Deadline:                            75 days from       Date of
                                                 Preliminary Approval,                    , 201 .
10

11   Motion in Support of                        14 days prior to      Final Approval
     Final Approval:                             Hearing,      , 201 .
12

13   Final Approval Hearing:                                , 201 at    :
14           17.        In the event the Settlement Agreement is not finally approved, or is
15   terminated, cancelled, or fails to become effective for any reason, this Order
16   shall be rendered null and void and shall be vacated, and the parties shall revert
17   to their respective positions as or before entering into the Settlement
18   Agreement.
19           18.        The Court reserves the right to adjourn or continue the date of the
20   Final Approval Hearing and all dates provided for in the Settlement Agreement
21   without further notice to Class Members, and retains jurisdiction to consider all
22   further applications arising out of or connected with the Settlement Agreement.
23   IT SO ORDERED.
24

25   Date:                                           ____________________________
26                                                     Honorable Terry J. Hatter, Jr.

27                                                      United States District Judge

28
     [Proposed] Order                                                Case No. 16-cv-01100-TJH-AS
                                                 7
